Citation Nr: 1631090	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  09-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia




THE ISSUE

Entitlement to an effective date prior to February 14, 2008 for the assignment of a total disability rating based on individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel







INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied entitlement to a TDIU and a July 2012 rating decision from the VA RO in Roanoke, Virginia that granted a TDIU effective February 14, 2008.  The Veteran appealed the effective date for the TDIU.

In August 2014, the Board adjudicated claims for increased ratings of the spine and radiculopathy of the lower extremities.  The Board also denied entitlement to an effective date prior to February 14, 2008 for a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 memorandum decision, the Court found the Veteran failed to demonstrate remandable error regarding the increased rating claims and affirmed the Board's decision.  Regarding entitlement to an effective date prior to February 14, 2008 for a TDIU, the Court vacated the Board's decision and remanded the matter for further proceedings consistent with the memorandum decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an effective date prior to February 14, 2008 for a TDIU.  In a February 2016 memorandum decision, the Court found the Board failed to support with adequate reasons and bases its August 2014 decision, which denied entitlement to an effective date prior to February 14, 2008 for a TDIU.

Procedural history shows the Veteran filed a claim to reopen his previously denied service connection claim for a spine disability in January 2003.  The Board reopened the claim and granted service connection in a November 2007 decision.  In a January 2008 rating decision, the RO assigned an initial 40 percent rating for the spine disability and assigned an effective date of January 24, 2003.  On February 14, 2008, the Veteran submitted his claim for a TDIU based on his service-connected spine disability.  The RO initially denied entitlement to a TDIU; however, on appeal, the RO granted a TDIU in July 2012 and assigned an effective date of February 14, 2008.  The Veteran appealed the effective date assigned in that rating decision as well as the Board's August 2014 decision affirming the assigned effective date.

In the February 2016 memorandum decision, the Court specifically found the Board failed to consider whether the February 2008 request for a TDIU and subsequent evidence submitted within one year of the RO's January 2008 rating decision was an attempt to obtain a higher initial rating for his award of service connection for his spine disability, which would allow for a TDIU effective date as early as January 2003.  In support of its finding, the Court cited Mayhue v. Shinseki, 24 Vet. App. 273, 281-82 (2011).  In Mayhue, the Court specifically found that where evidence of unemployability is submitted to VA within one year of the issuance of a rating decision granting benefits on an original claim for service connection, the TDIU request is not a separate claim for an increased rating but, rather, "evidence that must be considered in the adjudication of the original claim when determining the proper rate of disability compensation."  24 Vet. App. at 281-82.  

In the current case, the Veteran filed his claim for a TDIU within one year of the award of service connection and the assignment of an initial disability rating for his spine disability; therefore, entitlement to a TDIU is not a separate claim for increased compensation and must be considered in the adjudication of the original claim when determining the proper rate of disability compensation.  See Mayhue, 24 Vet. App. at 281-82.  Consequently, the Board must consider whether a TDIU is warranted as of the date of the original claim: January 24, 2003.  Briefly, the Board observes that in its March 2014 statement of the case, the RO considered whether a TDIU is warranted prior to February 14, 2008.  Thus a remand is not required for RO consideration in the first instance.

Regarding entitlement to a TDIU prior to February 14, 2008, a total disability rating for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

Effective January 24, 2003, the Veteran's only service-connected disability was his lumbar spine disability, rated as 40 percent disabling.  Thus, he did not meet the criteria for consideration under 38 C.F.R. § 4.16(a).  However, all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Regarding the initial question of whether the Veteran's service-connected spine disability is of the severity to preclude substantially gainful employment, in the February 2016 memorandum decision, the Court found that the Board did not consider medical evidence showing the Veteran had been totally and permanently disabled due to his spine disability since at least 1992.  Multiple letters and documents indicate that the Veteran's spine disability rendered him unemployable prior to February 2008.  See Disability Certificate, Dr. K., dated January 7, 1993 (indicating that the Veteran had been disabled and unable to work since surgery in 1992); Orthopedic Note, Dr. W.J.R., dated April 5, 1993 (indicating that the Veteran had not returned to work since surgery in 1992); Attending Physician's Statement, Dr. J.M.S., dated August 24, 1995 (indicating the Veteran was totally and permanently disabled to work due to total laminectomy, L4-5, bilateral diskectomy, bilateral posterior lumbar interfusion, followed by pedicle screw and Simmons plate fixation); Supplementary Report for Benefits, Dr. J.M.S., dated March 27, 1996 (finding the Veteran totally and permanently disabled due to lumbar radiculopathy).  The Court noted that the Board has a duty to assess the Veteran's disorder "in relation to its history."  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2 (2015).

The Board has reviewed the evidence cited by the Court and observes that it pre-dates the Veteran's claim by many years.  However, an opinion has not been obtained that addresses the impact of the Veteran's service-connected spine condition on his functional impairment, to include his ability to secure or follow a substantially gainful occupation, for the period of January 24, 2003 to February 14, 2008.  Accordingly, a remand is necessary to obtain an opinion from a VA examiner addressing the severity of the Veteran's spine disability and its impact on his functional abilities, based on a longitudinal review of all of the evidence, to include findings documented in the 1990s and cited by the Court. 

Accordingly, the case is REMANDED for the following action:

1.  Ask a VA examiner with the appropriate expertise to review the claims file and address the extent of functional and industrial impairment due to the Veteran's service-connected spine disability for the period of January 24, 2003 to February 14, 2008.  Access to the electronic claims file must be provided the examiner.

For the period of January 24, 2003 to February 14, 2008, the examiner must distinguish any symptoms attributable to the Veteran's service-connected spine disability from those attributable to any non-service connected condition.  The examiner is asked to provide a full description of the effects of the service-connected spine disability on the Veteran's ordinary activity which includes employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether the Veteran's spine disability precluded standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The opinion report must include a complete rationale for all opinions and conclusions expressed.  The examiner must review the entire history related to the Veteran's service-connected spine disability and address the following treatment records in the rationale: Disability Certificate, Dr. K., dated January 7, 1993 (indicating that the Veteran had been disabled and unable to work since surgery in 1992); Orthopedic Note, Dr. W.J.R., dated April 5, 1993 (indicating that the Veteran had not returned to work since surgery in 1992); Attending Physician's Statement, Dr. J.M.S., dated August 24, 1995 (indicating the Veteran was totally and permanently disabled to work due to total laminectomy, L4-5, bilateral diskectomy, bilateral posterior lumbar interfusion, followed by pedicle screw and Simmons plate fixation); Supplementary Report for Benefits, Dr. J.M.S., dated March 27, 1996 (finding the Veteran totally and permanently disabled due to lumbar radiculopathy).





	(CONTINUED ON NEXT PAGE)
2.  Thereafter, readjudicate the Veteran's claim, to include a discussion of whether referral for extraschedular consideration is warranted.  If the benefit sought on appeal remains denied, provide the Veteran a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




